Title: From Thomas Jefferson to Henry Dearborn, 14 February 1807
From: Jefferson, Thomas
To: Dearborn, Henry


                        
                            Feb. 14. 07
                        
                        Th: Jefferson salutes Genl. Dearborne with friendship and communicates the following information from Capt.
                            Lewis, which may be useful to Colo. Freeman and our future explorers, and indeed may enable us understandingly to do
                            acceptable things to our Louisiana neighbors when we wish to gratify them.
                        he says the following are the articles in highest value with them.
                        1. blue beads. this is a coarse cheap bead imported from China, & costing in England 13d. the lb. in
                            strands. it is far more valued by the Indians than the white beads of the same manufacture, & answers all the purposes
                            of money, being counted by the fathom. he says that were his journey to be performed again, one half or 2/3 of his stores,
                            in value, should be of these.
                        2. common brass buttons, more valued than any thing except beads.
                        3. knives. with fixed wooden handles stained red, usually called red handle knives, & such as are
                            employed by the N.W. Co. in their indian trade.
                        4. battleaxes & tomahawks.
                        5. sadler’s seat awls, which answer for mockasin awls.
                        6. some glover’s needles
                        7. some iron combs. cast.
                        8. some nests of camp kettles. brass is much preferred to iron, tho both are very useful to the indians,
                            size, from one to 4 gallons.
                    